COLOPTON, J.
To give a right of action for a tort, the act complained of must be wrong in itself, or become so by reason of the consequences which ensue. With whatever intent an act may be done, it can not be the foundation of an action, unless it constitutes a legal injury. “Whatever one has a right to do, another can have no right to complain of.” The waiver of protest and notice applied only to the drawers and endorsers. It conferred no right on the plaintiffs, who had not accepted the bill and were not parties to it, and imposed no duty on tbe defendants as to them. It is lawful for the holder of a bill, notwithstanding protest may be waived, to have it protested, if he deems such advisable, or desires to claim the statutory damages for non-acceptance or non-payment. On the allegations of the complaint, the protest was not a wrong to the plaintiffs, could not have done them any damage, and gave them no right of action. The substantial elements of a cause of action — wrong and damage — are wanting.
Affirmed.